Title: To Benjamin Franklin from Silas Deane, 8 April 1778
From: Deane, Silas
To: Franklin, Benjamin


Dear Sir
Aix April 8th 1778
I find that I shall have little Time to spare and can therefore only inform You That We arrived here the 6th. without Accident: Our Freind the Day after and that We hope to go forward in two or three days. The grateful Sense which I retain of the many Civilities shewn Me by Our Freinds at Paris and at Passy, makes me regret my having been obliged to set out without bidding them adieu in person. Permit me therefore to ask you, as you often see them, to make my Apology at a proper Time, for what may otherways appear uncivil in Me. I wish it in particular to the Duc de Rochfocault, To Made. La Duchesse D’Anville, Monsr. Turgot and Mon. Francis. You must excuse my giving You this Trouble as I cannot be willing to have them think Me wanting in that respect which is their due and which I shall ever retain for them.
Accept my Venerable Freind my warmest Thanks for the Freindship, and Confidence You have honored me with from the first of Our Acquaintance and for the honorable Testimony You have given of Me to the Congress. Disagreeable as it is to have Enemies, I must consider it on the whole as the most fortunate Circumstance of my Life, since by their means my Countrymen, and Posterity will know that You were my Freind, and that the part I acted in the important Station I had the honor of being placed in with You had Your Approbation. I can never while I live cease to wish for the happiness and prosperity of my Country, and that Your Life and health may be continued to You for a long Time to come, that You may have the pleasure of seeing, and enjoying the Fruits of Your Labors for Our Common Country. Be pleased to present my Compliments to your Son. I have the honor to remain with the greatest respect and Esteem Dear Sir Your most Obedient and Very humble Servant
S Deane
 
Addressed: To / The Hone: / Benja Franklin Esqr / at / Passy / near / Paris
Endorsed: Mr. Deane on his going away
Notation: April 8. 78.
